DETAILED ACTION
	This non-final office action is in response to Applicant’s amendment filed July 28, 2022 and request for continued examination filed September 1, 2022.  Applicant’s July 28th amendment amended claims 1-8 and 13-20 and canceled claim 9.  Currently Claims 1-8 and 10-20 are pending.  Claims 1, 13 and 20 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.

Response to Amendment
The Objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title.
The 35 U.S.C. 101 rejection of claims 1-8 and 10-20 in the previous office action is maintained.
The 35 U.S.C. 112(b) rejection of claims 1 in the previous office action is withdrawn in response to Applicant's amendments to claim 1.
The 35 U.S.C. 112(a) rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
The 35 U.S.C. 103(a) rejections of claims 1-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
Applicant's amendments to the claims necessitated the new grounds of rejection.
 

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are similar to McRO (analysis graph represents a technical improvement over manual techniques; Remarks: Pages 12, 13).

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 as the claims improve technical field/represent an improvement to a technology (i.e. analysis graph) and are similar to the McRO decision, the examiner respectfully disagrees.
The claims are directed are directed to a mental process, wherein the method steps can be readily performed in the human mind or via pen and paper.  The claims merely calculate (compute) a numerical number representing a productivity value for an office.  None of the claimed method steps cannot be performed by a human mind.  Utilizing a graph comprising of nodes (vertices) and edges (links) (i.e. applicant’s analysis graph) is not Applicant’s invention as the use of such diagrams pre-dates the advent of computers and are commonly used for solving business problems/performing mathematical operations (e.g. traveling salesman problem, published as early as the 1800s, commonly uses an ‘analysis graph’ (a.k.a. directed/undirected graph) comprising nodes representing cities to be traveled and edges representing paths/distances to be traveled and asks the question what is the shortest path/route that can be traveled that visits every city exactly once).  More specifically utilizing graph theory to analyze and ultimately improve the layout/design of a building (e.g. factory, plant) is old and very well known, see at least Seppanen et al., Facilities Planning with Graph Theory (1970); Nagy, Routing with graphs (2018).
 The claims do not recite or disclose improvements to a computer or any other technology (only a generic processor is disclosed), MPEP 2106.05(a).  The claims do not apply or involve a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not apply or perform the abstract idea with a particular machine, MPEP 2106.06b.  The claims to do transform or reduce a particular article to a different state or thing (data remains data when processed by a computer), MPEP 2106.05c.  The claims do not apply or use the abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment (i.e. a processor), such that the claims are a drafting effort to monopolize the abstract idea (i.e. the claims do not integrate the abstract idea into a practical application of the abstract idea).
In McRO, the Federal Circuit concluded that the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation.  The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court found that the claims clearly improved the functioning of the claimed computer and that the claims directed to recite improvement (e.g. rules).  Further the court found that the specification clearly disclosed that the claimed improvement improved the functioning of the computer.
In sharp contrast to the McRO decision the instant application merely claims a method that can be performed in a human mind or via pen and paper.  Further the claims merely recite a general linking to the use of the abstract idea to a particular technological environment (i.e. the computing device executing a ‘design engine’ (software per se)).  The recite computing device merely performs generic computer functions of receiving and processing data.  The performance of the computing device is not improved in any way.  Further Applicant’s disclosure lacks any discussion of improving the performance of the underlying technological environment.   The computing device merely ‘executes’ the abstract idea and is used merely a tool.  The claims are not directed to improving computer performance and do not recite any such benefit.  Further Applicant’s specification does not disclose any teachings related to improving computer performance.
Accordingly, the claims are not similar to McRO and are therefore not patent eligible under 35 U.S.C. 101.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 13 and 20, the claims are directed to the abstract idea of estimate a numerical value (mathematical operation) – specifically estimating a productivity value(s) for a building layout. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, estimating productivity value associated with a building layout (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed calculating/computing a productivity value associated with human performance of an operation (task, movement, activity, etc.), wherein estimating productivity value associated with a building layout is a fundamental economic practice.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “generating”, “generating”, “identifying”, “computing” and “computing” recite functions of the estimating productivity value associated with a building layout are also directed to an abstract idea.  The step of computing a productivity value and computing an overall productivity values are also directed to an abstract idea because they are mathematical concepts/operations.  The intended purpose of independent claims 1, 13, and 20 appears to be calculating a productivity value associated with one or more operations in a building/workspace.  Accordingly, the claims recite an abstract idea – fundamental economic practice, estimating productivity.  The exceptions are the additional limitations of generic computer elements: computer readable media storing instructions, memories, processor, computing device, design engine (software per se).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include: computer readable media storing instructions, memories, processor, computing device, design engine (software per se).  These generic computing components are merely used to receive data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's estimating productivity value associated with a building layout in the general field of business management/operational analysis and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited computer readable media storing instructions, memories, processor, computing device, design engine (software per se), the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental process, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of generating a building layout, generating an analysis graph, identifying one or more paths, estimating an estimated productivity value, and computing an overall productivity value all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a “computer readable media storing instructions, memories, processor, computing device, design engine (software per se).  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving workstation data is directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic processor/computing device does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic computer readable media storing instructions, memories, processor, computing device, design engine (software per se) are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply a judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving step(s) that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-8, 10-12 and 14-19, the claims are directed to the abstract idea of estimating productivity value associated with a building layout and merely further limit the abstract idea claimed in independent claims 1, 13 and 20.  
Claims 2 and 14 further limit the abstract idea by associating workstations with the operation (a more detailed abstract idea remains an abstract idea).  Claims 3 and 15 further limit the abstract idea by basing the one or more paths on transport restrictions (a more detailed abstract idea remains an abstract idea).  Claims 4 and 16 further limit the abstract idea by generating paths based on one or more workflows (a more detailed abstract idea remains an abstract idea).  Claims 5 and 17 further limit the abstract idea by including operation tasks on paths (a more detailed abstract idea remains an abstract idea).  Claims 6 and 18 further limit the abstract idea by computing an estimated productivity value for each task (a more detailed abstract idea remains an abstract idea).  Claims 7 and 19 further limit the abstract idea by associating operation data with a travel burden and adjusting the estimated productivity (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea by adjusting the estimated productivity value to adjust for congestion (a more detailed abstract idea remains an abstract idea).  Claim 10 further limits the abstract idea by determining locations for first/second workstations (a more detailed abstract idea remains an abstract idea).  Claim 11 further limits the abstract idea by determining location of the second workstation depends on a restriction associated with the second workstation (a more detailed abstract idea remains an abstract idea).  Claim 12 further limits the abstract idea determining the location of the second workstation depends on the location of the first location (a more detailed abstract idea remains an abstract idea).  
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-8 and 10-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refer to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general-purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general-purpose computer.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 13, 14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holm-Peterson et al., U.S. Patent Publication No. 2010/0218131 in view of Nagy, Routing with graphs (Generative Design, 2018).

Regarding Claims 1, 13 and 20, Holm-Peterson et al., discloses a system (processor, computer, memory, instructions; Figure 9; Paragraphs 67-75) and method comprising:
Receiving workstation (e.g. bin) data describing a plurality of workstations included in a building and operation (e.g. pick) data describing one or more operations performed in the building (Figure 1, Element 110; Paragraphs 21-24, 31);
Generating based on at least the workstation data a building layout specifying for each workstation of the plurality of workstations a respective location of the workstation (Figure 1, Element 104; Figures 2, 5; Paragraphs 21, 31, 40);
Generating, via a computing device (processor, software, etc.) based on the building layout an analysis graph (chart, plot, etc.; (Figure 1, Element 104; Figures 3, 4; Paragraphs 5, 61); and
For operation of the one or more operations performing by the computing device/processor:
Identifying one or more paths (e.g. routes) associated with the operation based on the analysis graph (Figures 3, 4; Paragraph 18); and
Computing based on at least the one or more paths an estimated productivity value (e.g. pick rate) associated with the operation (Figures 3, 4, 6, 8; Paragraphs 7, 28, 63).
Computing one or more overall estimated productivity values associated with the building layout based on the estimated productivity values associated with one or more operations (Figures 3, 4; Paragraphs 7, 23, 28).

Holm-Peterson et al. does not disclose that the analysis graph is strictly limited to the use of well-known graph theory for space layout evaluations as claimed.

Nagy, from the same field of space layout evaluation, discloses a method for generating metrics (e.g. how people move through an office) associated with a building design/layout comprising generating an analysis graph based on a building layout, the analysis graph including a plurality of nodes interconnected by a plurality of edges, each node representing a particular workstation of a plurality of workstations and each edge representing a path (walkable connections) connecting two or more of the plurality of workstations (Pages 2, 9, 12) ; and generating/computing a plurality of metrics associated with operations (e.g. travel, congestion, occupant level metrics; Paragraph 1, Page 1; Last Paragraph, Page 13).

It would have been obvious to one skilled in the art that the system and method as disclosed by Holm-Peterson et al. would have benefited from utilizing well-known graph theory in order to compute any of a plurality of metrics/measures associated with a building layout including utilizing an analysis graph comprising nodes (workstations) and edges (paths) in view of the disclosure of Nagy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 2 and 14, Holm-Peterson et al. discloses a system and method wherein identifying the paths are based on one or more paths associated with the operation (Figures 3, 4; Paragraphs 1, 19, 65).

Regarding Claims 4 and 16, Holm-Peterson et al. discloses a system and method wherein identifying the one or more paths is based on one or more workflows (e.g. picking) associated with the operation (Figures 3, 4; Paragraphs 1, 19, 65).

Regarding Claims 5 and 17, Holm-Peterson et al. discloses a system and method wherein each operations is associated with a plurality of operations tasks (Paragraphs 24) and identifying the path includes generating for each operation task a respective path (Figures 3, 4; Paragraphs 1, 19, 65).

Regarding Claims 6 and 18, Holm-Peterson et al. discloses a system and method further comprising computing for each operation task a respective estimated productivity value based on the path corresponding to the operation task (Paragraphs 28, 63).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holm-Peterson et al., U.S. Patent Publication No. 2010/0218131 in view of Nagy, Routing with graphs (Generative Design, 2018) as applied to claims above, and further in view of Wang et al., U.S. Patent Publication No. 20180364719.

Regarding Claims 3 and 15, while considering transport restriction/constraints when generating paths Holm-Peterson et al. does not disclose transport restrictions as claimed.

Wang et al., from the same field of endeavor of generating building layouts, discloses a system and method comprising generating paths wherein the paths are based on workstations associated with operations and based on one or more transport restrictions associated with the operation (Paragraphs 27, 30, 38, 40; Figure 2).

It would have been obvious to one skilled in the art that the system and method as disclosed by Holm-Peterson et al. would have benefited from generating paths based on transport restrictions in view of the disclosure of Wang et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holm-Peterson et al., U.S. Patent Publication No. 2010/0218131 in view of Nagy, Routing with graphs (Generative Design, 2018) as applied to claims above, and further in view of Alabastro et al., U.S. Patent Publication No. 2019/0026949.

Regarding Claim 8, Holm-Peterson et al. does not disclose a congestion as claimed.

Alabastro et al., from the same field of endeavor of building layout analysis, discloses a system and method comprising determining, based on one or more paths, whether an operation is affected by congestion (e.g. crowding; Paragraphs 21, 23) and adjusting the estimated productivity value associated with the operation (Paragraphs 32-34, 40).

It would have been obvious to one skilled in the art that the system and method as disclosed by Holm-Peterson et al. would have benefited from accounting for path congestion in view of the disclosure of Alabastro et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pakzad, U.S. Patent No. 8594701 discloses a system and method comprising representing movement of people in an indoor space using a graph (Figure 3A)
Carnevale, U.S. Patent No. 10387811 - generating and preforming graph analysis of a weight graph representing the location of persons (in chairs) in order to determine one or more metrics.
Chao et al. U.S. Patent No. 9285227 creating routing graphs (analysis graphs) of buildings for navigation
Cho, U.S. Patent Publication No. 20130197799 indoor map (analysis graph) comprising of nodes and links to represent an indoor space
Kumar et al., U.S. Patent Publication No. 20180288850 generating a graphical representation from a space layout wherein the graph shows possible paths of travel between locations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623